UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00116 The Investment Company of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Investment Company of America® Investment portfolio September 30, 2010 unaudited Common stocks — 91.88% Shares Value ENERGY — 9.94% Apache Corp. $ Baker Hughes Inc. BP PLC1 BP PLC (ADR) Canadian Natural Resources, Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Eni SpA1 Eni SpA (ADR) EOG Resources, Inc. Marathon Oil Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. TOTAL SA1 MATERIALS — 3.04% Air Products and Chemicals, Inc. Akzo Nobel NV1 ArcelorMittal1 Barrick Gold Corp. Dow Chemical Co. E.I. du Pont de Nemours and Co. MeadWestvaco Corp. Newmont Mining Corp. POSCO1 Praxair, Inc. United States Steel Corp. INDUSTRIALS — 10.37% 3M Co. Boeing Co. CSX Corp. Deere & Co. General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. Pitney Bowes Inc. R.R. Donnelley & Sons Co. Raytheon Co. Siemens AG1 Southwest Airlines Co. Tyco International Ltd. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. CONSUMER DISCRETIONARY — 9.49% Best Buy Co., Inc. Carnival Corp., units CBS Corp., Class B Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Daimler AG1,2 DIRECTV, Class A2 H&R Block, Inc. Harley-Davidson, Inc. Home Depot, Inc. Honda Motor Co., Ltd.1 Johnson Controls, Inc. Limited Brands, Inc. Lowe’s Companies, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc. News Corp., Class A Staples, Inc. Target Corp. Time Warner Cable Inc. Time Warner Inc. Toyota Motor Corp.1 CONSUMER STAPLES — 11.13% Altria Group, Inc. Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. CVS/Caremark Corp. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A Lorillard, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. Philip Morris International Inc. Reynolds American Inc. Sara Lee Corp. Sysco Corp. Walgreen Co. HEALTH CARE — 7.10% Abbott Laboratories Aetna Inc. Amgen Inc.2 Bayer AG1 Boston Scientific Corp.2 Eli Lilly and Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Novartis AG1 Novartis AG (ADR) Pfizer Inc Roche Holding AG1 FINANCIALS — 7.82% American International Group, Inc.2 AXA SA1 Banco Santander, SA1 Banco Santander, SA (ADR) Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. BNP Paribas SA1 Capital One Financial Corp. Citigroup Inc.2 HSBC Holdings PLC (ADR) HSBC Holdings PLC (United Kingdom)1 JPMorgan Chase & Co. Moody’s Corp. Northern Trust Corp. Société Générale1 State Street Corp. SunTrust Banks, Inc. Wells Fargo & Co. INFORMATION TECHNOLOGY — 22.25% Accenture PLC, Class A Analog Devices, Inc. Applied Materials, Inc. Automatic Data Processing, Inc. Canon, Inc.1 Cisco Systems, Inc.2 Corning Inc. Flextronics International Ltd.2 Google Inc., Class A2 Hewlett-Packard Co. HTC Corp.1 Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. MasterCard Inc., Class A Maxim Integrated Products, Inc. Microsoft Corp. Nokia Corp.1 Nokia Corp. (ADR) Oracle Corp. QUALCOMM Inc. SAP AG1 Taiwan Semiconductor Manufacturing Co. Ltd.1 Telefonaktiebolaget LM Ericsson, Class B1 Texas Instruments Inc. Xilinx, Inc. Yahoo! Inc.2 TELECOMMUNICATION SERVICES — 5.53% AT&T Inc. France Télécom SA1 Qwest Communications International Inc. Verizon Communications Inc. UTILITIES — 3.44% Dominion Resources, Inc. Exelon Corp. FirstEnergy Corp. GDF SUEZ1 NextEra Energy, Inc. Public Service Enterprise Group Inc. RWE AG1 MISCELLANEOUS — 1.77% Other common stocks in initial period of acquisition Total common stocks (cost: $46,071,949,000) Preferred stocks — 0.32% FINANCIALS — 0.32% JPMorgan Chase & Co., Series I, 7.90%3 PNC Funding Corp., Series II, 6.113%3,4 PNC Preferred Funding Trust I 6.517%3,4 PNC Preferred Funding Trust III 8.70%3,4 Société Générale 5.922%3,4 Wells Fargo & Co., Series K, 7.98%3 Total preferred stocks (cost: $149,127,000) Value Warrants — 0.00% Shares ) FINANCIALS — 0.00% Washington Mutual, Inc., warrants, expire 20131,2 $ — Total warrants (cost: $11,770,000) — Shares or Convertible securities — 0.42% principal amount CONSUMER DISCRETIONARY — 0.03% Johnson Controls, Inc. 11.50% convertible preferred 2012, units1 FINANCIALS — 0.06% American International Group, Inc. 8.50% convertible preferred 2011, units Fannie Mae 5.375% convertible preferred 20322 Fannie Mae, Series 2008-1, 8.75% noncumulative convertible preferred2 TELECOMMUNICATION SERVICES — 0.11% Qwest Communications International Inc. 3.50% convertible debenture 2025 $ MISCELLANEOUS — 0.22% Other convertible securities in initial period of acquisition Total convertible securities (cost: $643,465,000) Principal amount Bonds & notes — 1.95% ) ENERGY — 0.02% Apache Corp. 6.90% 2018 $ Chevron Corp. 4.95% 2019 MATERIALS — 0.06% BHP Billiton Finance (USA) Ltd. 5.50% 2014 Dow Chemical Co. 8.55% 2019 Rio Tinto Finance (USA) Ltd. 9.00% 2019 INDUSTRIALS — 0.18% Burlington Northern Santa Fe Corp. 5.75% 2018 CSX Corp. 6.25% 2015 CSX Corp. 7.375% 2019 Honeywell International Inc. 5.00% 2019 Lockheed Martin Corp. 4.25% 2019 Norfolk Southern Corp. 5.75% 2018 PACCAR Inc, Series A, 6.875% 2014 Raytheon Co. 4.40% 2020 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 6.125% 2020 United Technologies Corp. 4.50% 2020 Waste Management, Inc. 6.375% 2015 CONSUMER DISCRETIONARY — 0.19% Comcast Corp. 6.30% 2017 Hasbro, Inc. 6.125% 2014 Kohl’s Corp. 6.25% 2017 News America Inc. 6.90% 2019 Staples, Inc. 9.75% 2014 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 8.25% 2019 Time Warner Inc. 5.875% 2016 Walt Disney Co. 5.50% 2019 CONSUMER STAPLES — 0.08% Altria Group, Inc. 9.25% 2019 British American Tobacco International Finance PLC 9.50% 20184 Coca-Cola Co. 4.875% 2019 CVS Caremark Corp. 6.60% 2019 Kraft Foods Inc. 2.625% 2013 Tesco PLC 5.50% 20174 HEALTH CARE — 0.18% Abbott Laboratories 5.125% 2019 Aetna Inc. 5.75% 2011 Aetna Inc. 7.875% 2011 Boston Scientific Corp. 5.125% 2017 Cardinal Health, Inc. 5.80% 2016 Novartis Securities Investment Ltd. 5.125% 2019 Pfizer Inc 6.20% 2019 Roche Holdings Inc. 5.00% 20144 Roche Holdings Inc. 6.00% 20194 WellPoint, Inc. 5.875% 2017 WellPoint, Inc. 7.00% 2019 FINANCIALS — 0.19% Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Bank of America Corp. 5.625% 2020 Boston Properties, Inc. 5.875% 2019 Citigroup Inc. 4.75% 2015 Citigroup Inc. 6.125% 2017 JPMorgan Chase & Co. 6.00% 2018 MetLife Global Funding 5.125% 20144 Metropolitan Life Global Funding I, 5.125% 20134 National City Corp. 5.80% 2017 National City Corp. 6.875% 2019 Northern Trust Corp. 4.625% 2014 PNC Funding Corp. 0.675% 20143 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 6.75% 2014 SLM Corp., Series A, 5.00% 2013 SLM Corp., Series A, 5.125% 2012 SLM Corp., Series A, 5.375% 2013 Unum Group 5.625% 2020 Wachovia Capital Trust III 5.80% (undated)3 INFORMATION TECHNOLOGY — 0.02% Cisco Systems, Inc. 4.95% 2019 TELECOMMUNICATION SERVICES — 0.07% AT&T Inc. 4.85% 2014 AT&T Inc. 5.50% 2018 Verizon Communications Inc. 5.55% 2014 Vodafone Group PLC 5.625% 2017 UTILITIES — 0.02% Jersey Central Power & Light Co. 4.80% 2018 PG&E Corp. 5.75% 2014 MORTGAGE-BACKED OBLIGATIONS5 — 0.48% Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2040 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.50% 2038 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 0.46% Fannie Mae 1.00% 2013 Federal Home Loan Bank 0.50% 2011 Federal Home Loan Bank 3.625% 2013 Freddie Mac 2.125% 2012 U.S. Treasury 1.125% 2011 U.S. Treasury 1.50% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 2.25% 2014 U.S. Treasury 2.625% 2020 U.S. Treasury 3.25% 2017 U.S. Treasury 3.50% 2039 U.S. Treasury 3.625% 2020 U.S. Treasury 3.875% 2013 U.S. Treasury 4.00% 2018 U.S. Treasury 4.125% 2015 U.S. Treasury 4.25% 2012 U.S. Treasury 4.25% 2013 U.S. Treasury 4.50% 2039 U.S. Treasury 8.00% 2021 Total bonds & notes (cost: $1,026,348,000) Short-term securities — 4.83% Abbott Laboratories 0.20% due 11/1/20104 Bank of America Corp. 0.28% due 11/29/2010 Coca-Cola Co. 0.22%–0.24% due 11/2–12/10/20104 Edison Asset Securitization LLC 0.31% due 11/3/20104 Emerson Electric Co. 0.20% due 10/19/20104 Fannie Mae 0.15%–0.49% due 10/1/2010–8/1/2011 Federal Home Loan Bank 0.17%–0.45% due 10/8/2010–6/10/2011 Freddie Mac 0.165%–0.42% due 11/18/2010–5/25/2011 General Electric Capital Services, Inc. 0.25% due 10/22–10/27/2010 Jupiter Securitization Co., LLC 0.31% due 11/4/20104 Medtronic Inc. 0.22% due 11/12/20104 PepsiCo Inc. 0.20%–0.21% due 11/1–11/9/20104 Procter & Gamble Co. 0.26% due 12/2/20104 Straight-A Funding LLC 0.22%–0.27% due 10/13–12/7/20104 U.S. Treasury Bills 0.153%–0.19% due 11/26–12/9/2010 Wal-Mart Stores Inc. 0.18%–0.21% due 10/4–10/19/20104 Total short-term securities (cost: $2,827,685,000) Total investment securities (cost: $50,730,344,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous," was$4,945,575,000, which represented 8.45% of the net assets of the fund. This amount includes $4,929,763,000 related to certain securities tradingoutside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Security did not produce income during the last 12 months. 3Coupon rate may change periodically. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $1,037,672,000, which represented 1.77% of the net assets of thefund. 5Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $ * $
